    Case 8:20-cv-01283-TPB-CPT Document 42 Filed 12/02/20 Page 1 of 8 PageID 186



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


BENNDRICK CHARLES WATSON,

        Plaintiff,

v.                                                    Case No. 8:20-cv-1283-T-60CPT

WELLS FARGO BANK, N.A.,

      Defendant.
________________________________________/

              ORDER GRANTING IN PART AND DENYING IN PART
             DEFENDANT WELLS FARGO BANK, N.A.’S COMBINED
      (1) MOTION TO DISMISS AMENDED COMPLAINT WITH PREJUDICE,
        (2) MOTION TO STRIKE PRAYER FOR PUNITIVE DAMAGES, AND
             (3) MOTION TO STRIKE IMPERTINENT ALLEGATIONS

        This matter is before the Court on “Defendant Wells Fargo Bank, N.A.’s

Combined (1) Motion to Dismiss Amended Complaint with Prejudice, (2) Motion to

Strike Prayer for Punitive Damages, and (3) Motion to Strike Impertinent Allegations

and Incorporated Memorandum of Law,” filed on September 22, 2020. (Doc. 32). On

November 6, 2020, Plaintiff filed a response in opposition to the motion. 1 (Doc. 39).

After reviewing the motion, response, court file, and the record, the Court finds as

follows:




1On November 9, 2020, Plaintiff requested oral argument. (Doc. 40). That request is denied
because the Court is able to resolve this motion without oral argument.
                                        Page 1 of 8
    Case 8:20-cv-01283-TPB-CPT Document 42 Filed 12/02/20 Page 2 of 8 PageID 187



                                       Background 2

        Defendant Wells Fargo Bank, N.A. provides customers with banking,

investment, mortgage, and consumer and commercial finance services and products,

including checking and savings accounts. In 2019, Plaintiff Benndrick Charles

Watson was in the process of opening an entertainment law firm. On April 8, 2019, he

went to the Wells Fargo branch at 12253 W. Linebaugh Ave, Tampa, Florida 33626, to

open a business account. Plaintiff first spoke with a Caucasian male employee who

could not or otherwise refused to assist him and referred him to another employee,

who treated him similarly. Plaintiff characterizes both employees as acting with a

“hostile” demeanor. One of the employees went into the branch manager’s office and

spoke with the manager for several minutes. Upon exiting, the employee informed

Plaintiff that he would need to speak with the branch manager to open an account.

        Plaintiff did not understand why he needed to speak to three people to open an

account, but he patiently explained his needs to the branch manager. According to

Plaintiff, a few minutes into the conversation, the branch manager looked at him and

uttered the n-word. Plaintiff, having been initially refused service and treated with

hostility by the employees and now the manager, felt that he had no choice but to

immediately leave the bank.




2 The Court accepts as true the facts alleged in Plaintiff’s amended complaint for purposes of
ruling on the pending motion to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)
(“[W]hen ruling on a defendant’s motion to dismiss, a judge must accept as true all of the
factual allegations contained in the complaint.”). The Court is not required to accept as true
any legal conclusions couched as factual allegations. See Papasan v. Allain, 478 U.S. 265, 286
(1986).
                                          Page 2 of 8
 Case 8:20-cv-01283-TPB-CPT Document 42 Filed 12/02/20 Page 3 of 8 PageID 188



                                      Legal Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short

and plain statement of the claim showing the [plaintiff] is entitled to relief.” Fed. R.

Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual allegations,” it does

require “more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). In order to survive a motion to dismiss, factual allegations must be sufficient

“to state a claim to relief that is plausible on its face.” Id. at 570.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233 (M.D.

Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a court

“must accept [a] [p]laintiff’s well pleaded facts as true, and construe the [c]omplaint in

the light most favorable to the [p]laintiff.” Id. (citing Scheuer v. Rhodes, 416 U.S. 232,

236 (1974)). “[A] motion to dismiss should concern only the complaint’s legal

sufficiency, and is not a procedure for resolving factual questions or addressing the

merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic Fertilizer, LLC, 8:09-

cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9, 2009) (Lazzara, J.).

                                          Analysis

       On June 4, 2020, Plaintiff filed his instant lawsuit asserting a single claim

under 42 U.S.C. § 1981. On September 8, 2020, he amended his complaint, but he

continues to assert a substantially similar or identical claim. Defendant moves to

dismiss the amended complaint, arguing that Plaintiff has failed to and cannot state a

discrimination claim under § 1981. Defendant additionally moves to strike irrelevant

                                          Page 3 of 8
 Case 8:20-cv-01283-TPB-CPT Document 42 Filed 12/02/20 Page 4 of 8 PageID 189



and scandalous allegations in the amended complaint, along with Plaintiff’s request

for punitive damages.

Motion to Dismiss

      Defendant argues that the amended complaint should be dismissed because

Plaintiff has failed to and cannot state a claim for relief. Specifically, Defendant

contends that Plaintiff was not prevented from opening a business account.

      Defendant implores the Court to consider the allegations of the original

complaint rather than the amended complaint, arguing that the allegations of the two

complaints are inconsistent because the amended complaint omits numerous

allegations set forth in the original complaint. Upon review, it does not appear to the

Court that the pleadings were manipulated to avoid a dispositive defense. See

Fernandez v. Sch. Bd. of Miami-Dade Cty., 201 F. Supp. 3d 1353, 1361 (S.D. Fla. 2016)

(considering prior pleadings where plaintiff directly contradicted facts set forth in

original complaint to avoid a dispositive defense). As such, the Court considers the

well-pleaded facts of the amended complaint.

      To state a claim for relief under § 1981, a plaintiff must allege that (1) he is a

member of a racial minority; (2) the defendant intended to discriminate on the basis of

race; and (3) the discrimination concerned one or more of the activities numerated in

the statute. See, e.g., Moore v. Grady Mem’l Hosp. Corp., 834 F.3d 1168, 1171-72 (11th

Cir. 2016); Kinnon v. Arcoub, Gopman & Assocs., Inc., 490 F.3d 886, 891 (11th Cir.

2007). Here, Plaintiff clearly alleges that he is a member of a racial minority –

specifically, that he is African American. (Doc. 28 at ¶ 6). He generally alleges that

Defendant intended to discriminate against him on the basis of his race. (Id. at ¶¶ 45-

                                        Page 4 of 8
 Case 8:20-cv-01283-TPB-CPT Document 42 Filed 12/02/20 Page 5 of 8 PageID 190



54). In addition, Plaintiff specifically alleges that the branch manager referred to him

“using the highly offensive racial slur ‘nigger,’ which, if true, constitutes direct

evidence of discriminatory intent.” See Kinnon, 490 F.3d at 891.

      It therefore appears the only issue presented here is whether Plaintiff was

subjected to discrimination with respect to certain activities enumerated under § 1981.

In this case, Plaintiff alleges that the discrimination concerned his ability to make and

enforce contracts – namely, his ability to open a business account at the bank on the

same terms as those enjoyed by white persons. (Id. at ¶¶ 46-49). He specifically

alleges that three of Defendant’s employees, including a branch manager, refused to

allow him to open a business account. He alleges that the branch manager called him

a racial slur while he attempted to open a business account. Plaintiff also asserts that,

based on the conduct of the branch manager and employees, he had no choice but to

leave. Plaintiff has therefore alleged the loss of an actual contractual interest. This is

enough to state a claim for relief under § 1981. See, e.g., Middleton v. Wells Fargo

Bank, N.A., No. 1:19-CV-05435-CAP, 2020 WL 4344431, at *5 (N.D. Ga. July 24, 2020)

(denying Wells Fargo’s motion to dismiss § 1981 claim and holding plaintiff’s

allegation that Wells Fargo refused to cash check based on race sufficed to plausibly

allege violation of right to make and enforce contract); Nwachukwu v. Liberty Bank,

257 F. Supp. 3d 280, 305 (D. Conn. 2017) (denying bank’s motion to dismiss § 1981

claim by customer alleging bank closed accounts); Johnson v. Nat’l City Bank Corp.,

No. 3:09CV490-S, 2010 WL 569844, at *2 (W.D. Ky. Feb. 12, 2010) (holding allegation

that customer sought to cash a check at bank sufficed to show customer sought to

make or enforce contract for services ordinarily provided by bank).

                                         Page 5 of 8
    Case 8:20-cv-01283-TPB-CPT Document 42 Filed 12/02/20 Page 6 of 8 PageID 191



        The Court is not persuaded by the case law cited by Defendant, which address §

1981 claims at the summary judgment and post-trial stages of the proceedings. 3

Furthermore, Defendant’s argument that Plaintiff’s case should be dismissed with

prejudice because he was able to open an account with another financial institution is

unavailing. See, e.g., Kelly v. Bank Midwest, N.A., 161 F. Supp. 2d 1248, 1255-58 (D.

Kan. 2001) (explaining that § 1981 claim is actionable where different conditions are

placed on the plaintiff even if the plaintiff is able to eventually enter into contractual

agreement); Middleton, 2020 WL 4344431, at *5 (denying Wells Fargo’s motion to

dismiss § 1981 claim even though she was able to eventually cash her check with same

institution that day).

        Defendant further argues that it cannot be liable under the doctrine of

respondeat superior for the acts of its branch manager and employees, including the

branch manager’s use of a racial epithet. However, some courts have held that “an

employer may be held liable even for racial epithets unexpectedly uttered by its non-

supervisory employees under general agency principles where the remarks are made

in the normal course of business and while the particular employee is conducting

normal duties.” See Soloman v. Waffle House, Inc., 365 F. Supp. 2d 1312, 1328-29

(N.D. Ga. 2004) (citing Arguello v. Conoco, Inc., 207 F.3d 803, 810 (5th Cir. 2000)). In



3The Court notes that in order to survive a motion for summary judgment or sustain a trial
verdict in his favor, Plaintiff will need to prove that he was actually denied the ability to
make, perform, enforce, modify, or terminate a contract based on Defendant’s conduct. If the
evidence shows that Plaintiff was the party that opted not to contract with Wells Fargo, he
will probably not prevail on his claim. See Bagley v. Ameritech Corp., 220 F.3d 518, 521 (7th
Cir. 2000). However, Plaintiff has alleged that although he tried to complete the transaction,
Defendant refused to proceed through conduct of its employees. At this stage of the
proceedings, Plaintiff has done enough to overcome the motion to dismiss. See Kinnon, 490
F.3d at 892.
                                          Page 6 of 8
    Case 8:20-cv-01283-TPB-CPT Document 42 Filed 12/02/20 Page 7 of 8 PageID 192



this case, Plaintiff alleges that the racial epithet was uttered not by a non-supervisory

employee, but by the branch manager, as Plaintiff attempted to open a business

account at the branch.

         Although it is unclear whether the Eleventh Circuit would adopt this less

restrictive view of respondeat superior liability, applying common law agency

principles, 4 and viewing the facts in light most favorable to Plaintiff, it appears that

the employees and branch manager were acting within the scope of their employment

when they refused to open a business account for Plaintiff, and when the branch

manager uttered a racial epithet during his conversation with Plaintiff. The motion to

dismiss is due to be denied.

Motion to Strike Impertinent Allegations

         Defendant seeks to strike several impertinent and scandalous allegations of the

amended complaint. Although Plaintiff does not agree with Defendant’s position, he

does not oppose striking the introduction section of the amended complaint and

paragraphs 22 through 42. As such, the motion to strike is granted as to those

allegations.

Motion to Strike Punitive Damages

         Defendant also seeks to strike Plaintiff’s request for punitive damages. Plaintiff

again indicates that he disagrees with Defendant’s position, but he does not oppose

striking his request for punitive damages. As such, the motion to strike is granted as

to the request for punitive damages.




4   See Restatement (Second) of Agency § 219.
                                           Page 7 of 8
 Case 8:20-cv-01283-TPB-CPT Document 42 Filed 12/02/20 Page 8 of 8 PageID 193



     It is therefore

     ORDERED, ADJUDGED, and DECREED:

     1. “Defendant Wells Fargo Bank, N.A.’s Combined (1) Motion to Dismiss

        Amended Complaint with Prejudice, (2) Motion to Strike Prayer for Punitive

        Damages, and (3) Motion to Strike Impertinent Allegations and Incorporated

        Memorandum of Law” (Doc. 32) is hereby GRANTED IN PART and

        DENIED IN PART.

     2. The motion is GRANTED to the extent that the introduction section of the

        amended complaint and paragraphs 22 through 42 are STRICKEN.

     3. The motion is FURTHER GRANTED to the extent that Plaintiff’s request

        for punitive damages is STRICKEN.

     4. The motion is otherwise DENIED.

     5. Defendant is directed to file an answer on or before December 16, 2020.

     DONE and ORDERED in Chambers, in Tampa, Florida, this 2nd day of

December, 2020.




                                          TOM BARBER
                                          UNITED STATES DISTRICT JUDGE




                                     Page 8 of 8
